DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this action and are the subject matter of the present Office Action.
Priority
This Application, 16760784, filed 04/30/2020 is a national stage entry of PCT/US2018/058383, with an International Filing Date of 10/31/2018;  PCT/US2018/058383 Claims Priority from Provisional Application 62579931, filed 11/01/2017. 
Information Disclosure Statement
The information disclosure statements, filed 10/12/2020, 04/08/2021, and 04/27/2021 are acknowledged and have been considered.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 9-10, 15, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 7, 9, 15, and 17 recites amounts in percentages but it is unclear if these amounts are based on the total weight of the composition or of something else.  For instance, Claim 5 recites that the copper ions has a concentration of about 2 wt. % in the coating.  However, it is unclear whether the 2% is based on the total weight of the formulation or just the coating alone. Similarly, Claim 7 features a phase separable glass which comprises of SiO2 in the range of 40-70 mol %, etc.   It is unclear if the mol % is based on the total composition.  Thus, the metes and bounds of the claims are unclear and the claims are rejected. Clarification is required.  Claims 10 and 18 depend from Claims 9 and 17 respectively, and are also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bookbinder et al. (US 2015/0230476 A1). 
	Bookbinder relates the invention pertaining to antimicrobial glass compositions, glasses and article, which include a glass comprising a glass phase and a cuprite phase. In other embodiments, the glasses include as plurality of copper ions, a degradable phase including B2O3 and P2O5 and K2O, and a durable phase including SiO2 (Abstract). Bookbinder teaches that the plurality of copper ions are on the surface of the glass and in the glass network and/or matrix. The article may also include a polymer. The glasses and articles exhibit at least 2 log reduction of Staphylococcus aureus, and other bacteria, as tested under the EPA Test Method for Efficacy of Copper test conditions (Abstract; [0016]). 
	Bookbinder teaches embodiments wherein the glass and/or articles may have tunable antimicrobial activity release wherein contact between the glass and a leachate, e.g. water, would case copper ions to be released from the glass, controlling the release of the ions ([0085]-[0086]). 
Bookbinder describes the formation of glass into sheets that may be shaped, and processed as desired.  This is accomplished by combining the glass with other materials such as polymers, suitably, thermoplastics including polystyrenes, and thermosetting polymers including epoxy, acrylic, styrenic, etc.  [0089].  Bookbinder gives an example wherein acrylic latex paint may be combined with antimicrobial glass [0090]. 
Thus, Claim 1 is anticipated by Bookbinder.
Claims 2, 6 and 9, Bookbinder describes figures of showing the durable silica-rich glassy phase and the degradable phase-separated glassy regions enriched with phosphorus, boron and potassium ([0117]-[0118].  The lightest areas shown in FIG. 3 are cuprite crystals. Bookbinder also describes a three-phase morphology in which copper is present in a particulate form and wrapped by phosphate and distributed in a glass matrix; water dissolves an amount of the phosphate, exposing the copper that exerts its microbicidal activity (Fig. 6; [0118]). 
Bookbinder expressly teaches compositions comprising glasses including cu and cuprite, and tested under EPA test using Staphylococcus aureus [0116]. Some examples show greater than log 3 reduction in concentration of S. Aureus based on EPA test (p. 23, Examples 13, 28-29), rendering Claim 3 anticipated.
Regarding Claim 4, Bookbinder teaches that pigments may be included, e.g., aluminum pigments, copper pigments, iron pigments, etc. ([0095], [0106]). 
Regarding Claim 5, Bookbinder teaches that the surface portion of glass may include a plurality of copper ions.  In some instances, the surface concentration the concentration is 20% or less, 15% or less, 10% or less, 5% or less, 2% or less, 1 % or less, 0.5% or less or 0.01 % or less of the plurality of copper ions in the surface portion include Cu2+ ions [0076], thereby reading on claim feature of about 2% or less copper ions in the coating.
Example 56 of Bookbinder comprise of 45 mol% SiO2, 35 mol% CuO, 7.5 mol% K20, 7.5 mol% B203 and 5 mol% P205 (p. 13, Table 1), anticipating Claim 9. Because the instant Claim 7 recites Al203, CaO, MgO, ZnO, Na2O, and Fe2O3 may be absent, i.e. 0%; the CuO is 
Regarding Claim 8, the instant application is drawn to a coating composition comprising a matrix comprising a polymeric material comprising epoxy and acrylic.  The source and method of making the polymeric material, i.e. “derived from”, is not germane to the coating composition claim comprising the epoxy acrylate. Thus, the claim is also rejected as being anticipated by Bookbinder.

Alternatively, the features of Claim 8 is obvious over Behr in the rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bookbinder as applies to Claims 1-2 above and in view of Behr (Behr Floor Paint, 2010), hereinafter Behr. 
Applicant Claims
	Applicant claims  an antimicrobial floor coating, comprising: a matrix comprising a polymeric material; and a plurality of second phase particles comprising a controlled release agent, the controlled release agent comprising a plurality of antimicrobial copper ions , wherein the polymeric material comprises an epoxy and an acrylic, wherein the plurality of particles is distributed within the matrix, and further wherein an exterior surface of the coating exhibits at least a log 2 reduction in a concentration of Staphylococcus aureus under a Modified EPA Copper Test Protocol; wherein the controlled release agent further comprises a phase-separable glass; wherein the polymeric material is derived from a no-mix, one-part epoxy acrylic floor paint; wherein the epoxy is derived from an epoxy precursor that comprises one or more of dipropylene glycol monomethyl ether, dipropylene glycol butoxy ether, and 
Applicant claims an antimicrobial floor coating formulation, comprising: an epoxy; an acrylic polymer; an aqueous medium; and a plurality of second phase particles comprising a controlled release agent, the controlled release agent comprising a plurality of antimicrobial copper ions, wherein the plurality of second phase particles is at a concentration that ranges from about 25 g/gallon to about 150 g/gallon of the formulation.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	The express teachings of Bookbinder have been set forth supra, and renders obvious features of Claim 11-15 and 17 have been discussed supra.
Regarding Claim 20, which ultimately depend from Claim 11, Bookbinder expressly teaches testing the antimicrobial activity of the examples, by inoculating samples with Staphylococcus aureus, which is then allowed to dry at room temperature and 42% relative humidity prior to being before exposed to bacteria for 2h, after which the bacteria are washed [0123]. Select samples exhibited greater than 3 log reduction in Staphylococcus aureus [0128]-[0129]. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Bookbinder does not expressly teach a polymeric material is derived from a no-mix, on-part epoxy acrylic paint as recited in Claims 8 and 16; does not expressly teach that the epoxy is derived from glycol, the acrylic polymer is a styrene acrylic polymer; and is silent on nepheline syenite in Claims 10 and 18. However, Bookbinder describes inclusion of 
Regarding the limitation of “no-mix, one-part epoxy acrylic floor paint”, commercial product Behr 1-Part Epoxy Acrylic Concrete & garage Floor Paint is available.  Behr teaches that the composition comprises dipropylene glycol monomethyl ether, ethylene glycol, dipropylene glycol butoxy ether, styrene acrylic polymers and nepheline syenite (See Section 2). The product is already a mix and is ready to be used, therefore does not require further mixing. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Regarding the polymer limitations in Claims 8, 10, 16 and 18 of the polymer being derived from a no-mix, one-part epoxy acrylic paint, the epoxy derived from glycol and styrene, these limitations are not patentable because Bookbinder has already taught that epoxy acrylates as suitable polymers for the composition regardless of their source or synthetic reactants. 
Regarding Claims 11 and 19, Bookbinder teaches that the combination of antimicrobial glass and polymeric carriers may be suitable for coating [0089], but does not expressly teach floor coating composition.  However, nothing precludes the use of the compound/composition of the prior art Bookbinder as instantly claimed (see MPEP 2112.02(II), nor does the recitation impart any structural characteristic that would distinguish it from the prior art 
Nevertheless, a “no-mix, one-part epoxy acrylic floor paint” is already commercially available, and it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use the commercially available floor paint Behr in the compositions of Bookbinder when a skilled artisan is preparing floor coating compositions, and thus will arrive at the instant claims. One would have been motivated to do so because both Bookbinder recognizes epoxy acrylate polymers as being suitable for the composition, and Behr is easily and conveniently available to a skilled artisan as a commercial product for floor coating and painting applications. 
Additionally, regarding Claim 11, the claim requires that the particles ranges from 25 to 150 g/gallon of the formulation, while Claim 19 requires about 50 to 125 g/gallon.  Bookbinder recites an example were acrylic latex paint is combined with 20% glass particulate, and also teaches that the ratio of antimicrobial glass to carrier, by vol %, may be in the range from about 90:10 to about 10:90, or more specifically about 50:50 ([0090], Claim 26). Bookbinder also teaches an example where the loading of the particles in the carrier was about 5% [0129]. While the exact concentration range of the particles is not disclosed by Bookbinder, it is generally noted that differences in concentration ranges do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration ranges is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-Lisp.
Claims 1-3, 6, 8, 10-12, 14, 16, 18-20  are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-9 of US 9,622,483 B2, hereinafter ‘483, in view of Behr.
Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are directed to an antimicrobial floor coating, comprising: a matrix comprising a polymeric material; and a plurality of second phase particles comprising a controlled release agent, the controlled release agent comprising a plurality of antimicrobial copper ions, wherein the polymeric material comprises an epoxy and an acrylic, wherein the  Staphylococcus aureus under a Modified EPA Copper Test Protocol.
The conflicting claims of c are directed to an article comprising a glass, wherein the glass comprises a cuprite phase comprising a plurality of copper ions; a first phase comprising at least one of B2O3, P2O5 and R2O, wherein R is selected from the group consisting of K, Na, Li, Rb, Cs and combinations thereof, and a second phase, wherein the glass comprises a surface portion having a depth of less than about 5 nanometers (nm), the surface portion comprising a plurality of copper ions wherein at least 75% of the plurality of copper ions are Cu1+.
Both the instant and conflicting claims are directed to a coating composition exhibiting at least a log 2 reduction or greater than 3 log reduction in a concentration of Staphylococcus aureus, and comprise copper-glass containing particles comprising B2O3 and P2O5. The instant and conflicting claims differ in that the instant claims recite a floor coating limitation, indicates copper ion concentration of about 2% or less in the coating, recites epoxy acrylate polymer and its source, and requires nepheline syenite. 
The deficiencies of ‘483 are cured by Behr. The teachings of Behr have been described in the 103 rejection above. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘483 with that of Behr with reasonable expectation of success and arrive at the claimed antimicrobial floor coating. A person with ordinary skill in the art before the effective filing date of the claimed invention would have used the disclosure of commercially available Behr with regards to the KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that claims of the instant application and Claims 1-9 of ‘483 are obvious variants and are not patentability distinct. 
Regarding the difference in concentration of particles present in the material,  a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8 of US 10,314,313 B2, hereinafter ‘313, in view of Bookbinder and Behr.
Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are directed to an antimicrobial floor coating, comprising: a matrix comprising a polymeric material; and a plurality of second phase particles comprising a controlled release agent, the controlled release agent comprising a plurality of antimicrobial copper ions, wherein the polymeric material comprises an epoxy and an acrylic, wherein the plurality of particles is distributed within the matrix, and further wherein an exterior surface  Staphylococcus aureus under a Modified EPA Copper Test Protocol.
The conflicting claims of ‘313 are directed to a material comprising a carrier, a biocide comprising a copper-containing glass and cuprous oxide, wherein the copper ions are present, and the glass comprises B2O3, P2O5, and R2O.
Both the instant and conflicting claims are directed to a coating composition exhibiting at least a log 2 reduction or greater than 3 log reduction in a concentration of Staphylococcus aureus, and comprise copper-glass containing particles comprising B2O3 and P2O5 and more than 40% SiO2. The instant and conflicting claims differ in that the instant claims recite a floor coating limitation, indicates copper ion concentration of about 2% or less in the coating, recites epoxy acrylate polymer and its source, and requires nepheline syenite. 
The deficiencies of ‘313 are cured by Bookbinder and Behr. The teachings of Bookbinder and Behr have been described in the 103 rejection above. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘313 with that of Bookbinder with reasonable expectation of success and arrive at the claimed antimicrobial floor coating. One would have been motivated to do so because the arts are in the same field of endeavor, and Bookbinder teaches compositions that are also effective against Staphylococcus aureus. A person with ordinary skill in the art before the effective filing date of the claimed invention would have used the disclosure of commercially available Behr with regards to the composition of the polymer and nepheline syenite and enjoy a reasonable expectation of success. Obviousness is established by combining or modifying the teachings KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that claims of the instant application and Claims 1-8 of ‘313 are obvious variants and are not patentability distinct. 
Regarding the difference in concentration of particles present in the material,  a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-12 of US 10,550,270 B2, hereinafter ‘270, in view of Bookbinder and Behr.
Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are directed to an antimicrobial floor coating, comprising: a matrix comprising a polymeric material; and a plurality of second phase particles comprising a controlled release agent, the controlled release agent comprising a plurality of antimicrobial copper ions, wherein the polymeric material comprises an epoxy and an acrylic, wherein the plurality of particles is distributed within the matrix, and further wherein an exterior surface of the coating exhibits at least a log 2 reduction in a concentration of Staphylococcus aureus under a Modified EPA Copper Test Protocol.
Staphylococcus aureus comprising a carrier, a copper-containing glass particles, wherein the copper ions are present, and the glass comprises B2O3, P2O5, and R2O.
Both the instant and conflicting claims are directed to a coating composition exhibiting at least a log 2 reduction or greater than 3 log reduction in a concentration of Staphylococcus aureus, and comprise copper-glass containing particles comprising B2O3 and P2O5 and more than 40% SiO2. The instant and conflicting claims differ in that the instant claims recite a floor coating limitation, indicates copper ion concentration of about 2% or less in the coating, recites epoxy acrylate polymer and its source, and requires nepheline syenite. 
The deficiencies of ‘270 are cured by Bookbinder and Behr. The teachings of Bookbinder and Behr have been described in the 103 rejection above. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘270 with that of Bookbinder with reasonable expectation of success and arrive at the claimed antimicrobial floor coating. One would have been motivated to do so because the arts are in the same field of endeavor, and Bookbinder teaches compositions that are also effective against Staphylococcus aureus. A person with ordinary skill in the art before the effective filing date of the claimed invention would have used the disclosure of commercially available Behr with regards to the composition of the polymer and nepheline syenite and enjoy a reasonable expectation of success. Obviousness is established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
Regarding the difference in concentration of particles present in the material,  a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05.
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that claims of the instant application and Claims 1-12 of ‘270 are obvious variants and are not patentability distinct. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-16 of US 10,561,147 B2, hereinafter ‘147, in view of Bookbinder and Behr.
Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are directed to an antimicrobial floor coating, comprising: a matrix comprising a polymeric material; and a plurality of second phase particles comprising a controlled release agent, the controlled release agent comprising a plurality of antimicrobial copper ions, wherein the polymeric material comprises an epoxy and an acrylic, wherein the plurality of particles is distributed within the matrix, and further wherein an exterior surface of the coating exhibits at least a log reduction in a concentration of Staphylococcus aureus under a Modified EPA Copper Test Protocol.
The conflicting claims of ‘147 are directed to a material exhibiting a greater than 1 log reduction in a concentration of Staphylococcus aureus comprising a carrier,  copper-
Both the instant and conflicting claims are directed to a coating composition exhibiting at least a log reduction in a concentration of Staphylococcus aureus, and comprise copper-glass containing particles comprising B2O3 and P2O5 and more than 40% SiO2. The instant and conflicting claims differ in that the instant claims recite a floor coating limitation, indicates copper ion concentration of about 2% or less in the coating, recites epoxy acrylate polymer and its source, and requires nepheline syenite. 
The deficiencies of ‘147 are cured by Bookbinder and Behr. The teachings of Bookbinder and Behr have been described in the 103 rejection above. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘147 with that of Bookbinder with reasonable expectation of success and arrive at the claimed antimicrobial floor coating. One would have been motivated to do so because the arts are in the same field of endeavor, and Bookbinder teaches compositions that are also effective against Staphylococcus aureus. A person with ordinary skill in the art before the effective filing date of the claimed invention would have used the disclosure of commercially available Behr with regards to the composition of the polymer and nepheline syenite and enjoy a reasonable expectation of success. Obviousness is established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. See MPEP § 2143.01 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05.
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that claims of the instant application and Claims 1-16 of ‘147 are obvious variants and are not patentability distinct. 

Conclusion
No claim is allowed at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

                                                                                                                                                                                         /J.Y.S./Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616